O’Neall, J.,
dissenting said: The cases of Taylor vs. Taylor, and Workman vs. Dominick, are decisive of these cases; and little as I concurred in those decisions, I think it is safer and better to adhere to them.
I might have assented to the decision in Noble vs. Burnett, if it had been put upon the ground that Martin, the person named as executor, and a witness to the will, had refused to qualify, and was never, therefore, in any sense, executor.
But I cannot agree that the statute of George in its intent or terms, embraced an executor.
In GorletCs case, Mr. Dawson, the executor, is plaintiff on the record; it is, I believe, conceded, that he cannot be a witness to prove the will, and yet proof of his handwriting is to have the effect of doing more than he can do.
If the statute of George reaches him, he is neither executor, nor has he any business to be before the court as demanding *531probate of tbe will, and, of course, tbe motion should be dismissed in bis case.